            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 1 of 8




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

    Brock Fredin,

                          Plaintiff,           Court File No. 17-cv-03058 (SRN/HB)

    v.
                                                  OPPOSITION TO PLAINTIFF’S
    Lindsey Middlecamp,                               RULE 11 MOTION

                          Defendant.



         Defendant Lindsey Middlecamp, by and through her undersigned Counsel, hereby

submits this Opposition to Plaintiff’s Motion for Rule 11 Sanctions (Doc. 216).

                                       INTRODUCTION

         Plaintiff Brock Fredin has once again burdened this court with a motion that is so

baseless that although Fredin is the one seeking sanctions, it is Fredin that should be

sanctioned for filing this meritless motion.

         Apparently with a straight face Fredin argues that Defendant Lindsey Middlecamp

and her pro bono counsel should be sanctioned for (1) submitting a sworn declaration of

Fredin’s rape victim, a person who Fredin is well-aware of but nonetheless continues to

assert that she does not exist1; and (2) suggesting that it was Fredin who likely solicited




1
 Fredin has now sued his victim in a separate lawsuit for having submitted the declaration.
See Fredin v. [JK] (D. Minn. Court File No. 20-CV-1929)


4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 2 of 8




Gordon Parker to contact the Court with his five year old complaints regarding

Middlecamp.

         Neither the act of submitting a truthful declaration that Fredin disagrees with nor

the suggestion that it was Fredin who encouraged Gordon Parker to communicate with the

Court (in violation of the HRO) arises to the level of sanctionable conduct.

I.       Sanctions Standard

         Fredin has styled his motion as seeking sanctions for a violation of Rule 11, which

states sanctions may follow when a pleading, written motion or other paper (1) is submitted

to the court for "any improper purpose, such as to harass, cause unnecessary delay, or

needlessly increase the cost of litigation"; (2) is not supported by existing law or a

nonfrivolous argument for the extension, modification or reversal of existing law; or (3) if

the allegations contained therein are knowingly false. Fed. R. Civ. P. 11(b). Defendant and

her counsel have filed a Rule 56 motion with supporting declarations and have responded

to allegations by a third-party who admittedly has “no interest in the case” but nevertheless

emailed a letter to the Court that was not in support of or in response to any pending motion.

Rule 11 does not apply to these circumstances. Fredin’s motion is knowingly baseless and

is brought in bad faith to “to harass, cause unnecessary delay, [and] needlessly increase the

cost of litigation.” Id.

         “The imposition of sanctions is a serious matter and should be approached with

circumspection.” O'Connell v. Champion Int'l Corp., 812 F.2d 393, 395 (8th Cir. 1987).

Courts should exercise their inherent sanctioning authority “with restraint and discretion.”

Plaintiffs' Baycol Steering Comm. v. Bayer Corp., 419 F.3d 794, 802 (8th Cir. 2005)

                                              2
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 3 of 8




(quoting Harlan v. Lewis, 982 F.2d 1255, 1262 (8th Cir. 1993)). Even where bad faith is

present, sanctions are appropriate “only in the most egregious of cases.” Great Lakes Gas

Transmission Ltd. P'ship v. Essar Steel Minnesota, LLC, No. 09-CV-3037 (SRN/LIB),

2016 WL 215269, at *3 (D. Minn. Jan. 19, 2016)(citing cases)

         An imposition of sanctions should address “conduct that constitutes willful abuse

of judicial process or fraud upon the court.” Steinlage v. Mayo Clinic Rochester, 235 F.R.D.

668, 674 (D. Minn. 2006). Fredin’s conduct in this and other proceedings before this court

rises to this level. For example, in Hilgeford v. Peoples Bank, Inc., 113 F.R.D. 161 (N.D.

Ind. 1986) the court sanctioned pro se plaintiffs for filing, in a series of lawsuits, numerous

“outlandish,” “ludicrous,” “nonsensical,” “self-serving,” “self-manufactured” documents

incorporating “bizarre and incomprehensible arguments.” This “contumacious conduct”

included referring to the district court judge as an “interloper,” “charlatan,” and a “veritable

Mafia Boss”. Fredin’s conduct is an exact match to the misconduct in Hilgeford, although

here he has referred to the Judges as “corrupt” “sick” “twisted” (Doc. 188, pp.1-2) and has

even created vile YouTube videos about Magistrate Judge Bowbeer2:

          https://www.youtube.com/watch?v=cKZQ-cgv974

         https://www.youtube.com/watch?v=SV7QSEob3fI

         Title 28 United States Code Section 1927 provides for the imposition of costs and

attorney's fees against a party who “so multiplies the proceedings in any case unreasonably


2
 Defendant has filed a Motion for a Temporary Restraining Order that identifies more than
20 websites and YouTube videos Fredin has created to harass and violate the rights of
Defendant, court staff, Judges, jurors, prosecutors and pro bono counsel. (Doc. 214.)

                                               3
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 4 of 8




and vexatiously.” 28 U.S.C. § 1927. A court may also impose sanctions pursuant to its

inherent authority to punish “conduct which abuses the judicial process.” Chambers v.

NASCO, Inc., 501 U.S. 32, 44–45 (1991). Having filed 12 separate federal lawsuits, many

containing duplicative causes of action, parties and factual allegations, as well as numerous

baseless motions, Fredin more than qualifies as a party who “so multiplies the proceedings

in any case unreasonably and vexatiously.” Id. See also Defendant’s motion to declare

Fredin a vexatious litigant (Doc. 211).

         Fredin’s conduct checks all of the boxes for sanctions to be levied against him. This

meritless motion seeking to sanction Middlecamp and her counsel for defending against

Fredin’s “outlandish,” “ludicrous,” “nonsensical,” “self-serving,” and “self-manufactured”

claims is further evidence of his sanctionable conduct. Hilgeford v. Peoples Bank, Inc., 113

F.R.D. 161 (N.D. Ind. 1986). His motion for sanctions should be denied.

II.      Filing a Declaration in Support of Summary Judgment is not Sanctionable
         Conduct

         Fredin argues that Defendant and her counsel engaged in bad faith when they

submitted a Declaration of a rape victim J.K. who claimed she was assaulted by Fredin.

(Doc. 196.) Fredin claims sanctions are appropriate because the Declaration was

purportedly filed “in an effort to evade discovery.” (Doc. 218, p.3.) Importantly, Fredin

does not contest or deny the contents of the Declaration.

         As evidenced by this Court’s prior orders, Fredin has been provided a sufficient

opportunity to conduct discovery under the Court’s Scheduling Order. Instead of using that

opportunity to conduct discovery, Fredin chose not to serve any written discovery or take


                                               4
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 5 of 8




any depositions. (Doc. 102 at pp. 2-6.) Regardless of his failure to conduct any discovery,

Fredin has always known his alleged rape victim. Indeed, Fredin has specifically named

her in discovery in Middlecamp’s harassment restraining order case in Ramsey County

District Court (62-HR-CV-17-233). See Doc. 215 (Declaration of K. Jon Breyer Ex. 1 -

Interrogatory No. 11(e); Ex. 2 - Request for Production No. 5; Ex. 3 - Request for

Admissions at Ex. 12.) Additionally, Fredin evaded efforts to answer Defendant's

discovery in this case regarding his knowledge of J.K.’s allegation. When asked about a

Facebook post from 2017 in which Fredin referred to the rape allegation as one arising

from an individual engaging in consensual intimacy, but cheating on her fiancé, he refused

to answer questions as to the identity of the woman he was referring to and claimed to have

no idea what that post was about. See Doc. 193-2. Fredin’s testimony is not believable.

         Having been afforded months of discovery and the opportunity to conduct the

deposition of J.K, Fredin cannot not cry foul because that testimony now appears in the

form of a declaration. Nor can he claim he was “sandbagged.” Minnesota law does not bar

the inclusion of supporting affidavits or declarations to a reply memorandum. The 1999

Advisory Committee’s Note to Local Rule 7.1.(B)(2) states, in part, “[a]lthough the rule

makes provision for a Reply Memorandum, it neither permits nor prohibits the moving

party from filing affidavits or other factual material therewith. . . . Reply affidavits are

appropriate only when necessary to address factual claims of the responding party that were

not reasonably anticipated.” See also Buffets, Inc. v. LGI Energy Sols., Inc., No. CIV. 09-

548 DSD/JJK, 2009 WL 2929436, at *4 (D. Minn. Sept. 8, 2009). Anticipating the

arguments that Fredin may choose to raise in his opposition to Defendant’s summary

                                             5
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 6 of 8




judgment motion is an exercise akin to trying to nail Jell-O to a wall. As evidenced by this

and other filings, Fredin desperately grasps onto conspiracy theories of his own making.

See Doc. 218 p. 8 (concerning an emailed Court of Appeals decision that Fredin claims is

fabricated evidence and is “symbolic” of the “April 27-28, 2017 raid used to violently

attack Plaintiff.”) Consequently, while Defendant could reasonable anticipate Fredin

attacking the opinion defense raised by her, and the fact that Fredin cannot prove damages,

Defendant could not have anticipated Fredin to claim that she “conjured up fake women to

produce her [February 22, 2017] Tweet.” (Doc. 188 p.10). The evidence submitted by

Defendant in her reply addressed this contention directly. Moreover, Defendant did not

include this evidence in her reply in order to gain a strategic advantage; rather, Defendant

did not want to publicize the victim’s name without obtaining her permission; and it was

unknown whether she would support the motion with a declaration. Defendant was not

“sitting” on this declaration. Nor had Defendant even discussed with J.K. what her

declaration might say. The declaration was produced by J.K. on the day the Reply was

filed3.

          If the timing of the declaration is somehow prejudicial – which is a difficult

conclusion to reach given Fredin’s decision not to conduct any discovery or take any

depositions – then the reasonable approach would be to decline to consider the declaration

when ruling on Defendant’s Rule 56 motion.


3
 Fredin also argues that the declaration is invalid because it does not bear an ink signature.
Electronic signatures by nonparties are permitted in this District. See Electronic Case Filing
Procedures Guide (Civil Cases) pp. 8-9.

                                              6
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 7 of 8




III.     Fredin Solicits Gordon Parker to Submit a Letter to the Court

         Fredin’s second argument as to why sanctions are appropriate is as anemic as the

first. Fredin would like to have Defendant and her counsel sanctioned for offering an

opinion as to why they believe that Gordon Parker contacted the Court with his spurious

letter. Specifically, Fredin takes issue with the following statement,

         There is no conceivable reason Mr. Parker (who by his own admission did
         not know Middlecamp's name or identifying details when he was active on
         Twitter in 2014 or 2015) would, five years later, while motions for summary
         judgment are pending, become aware of Middlecamp's name or location, or
         Mr. Fredin's litigation against her. We are left to conclude that Fredin has
         extended his stalking of Middlecamp to identifying negative twitter
         interactions in order to contact third parties and provide them with a means
         to harass her directly.

Doc. 185.

         Theorizing as to the likely reason Mr. Parker contacted the court is not sanctionable

conduct. See E.E.O.C. v. Trans States Airlines, Inc., 462 F.3d 987, 996 (8th Cir.

2006) (noting that even when a claim is ultimately meritless, sanctions are not appropriate

where the plaintiffs had colorable legal arguments to support their claims). Indeed, should

Defendant have the opportunity to question Mr. Parker under oath her suspicions would

likely be confirmed.

          Defendant is free to argue the circumstances of this case inasmuch as Plaintiff is

permitted his own arguments on the subject matter. However, the difference between the

Defendant and Fredin is that she expresses her arguments in a manner that is professional,

supported by evidence and the law, and are not “outlandish,” “ludicrous,” “nonsensical,”




                                               7
4849-8796-9488.1
            CASE 0:17-cv-03058-SRN-HB Doc. 229 Filed 10/27/20 Page 8 of 8




“self-serving,” and “self-manufactured”. See Hilgeford v. Peoples Bank, Inc., 113 F.R.D.

161 (N.D. Ind. 1986).

                                      CONCLUSION

         For the reasons outlined above, Defendant respectfully asks that the Court deny

Plaintiff’s Motion for Sanctions.



 Date: October 27, 2020                  KUTAK ROCK LLP

                                         By: /s/ K. Jon Breyer
                                         K. Jon Breyer (MN #302259)
                                         60 South Sixth Street
                                         Suite 3400
                                         Minneapolis, Minnesota 55402
                                         Telephone: (612) 334-5057
                                         Jon.breyer@kutakrock.com

                                         Pro Bono Attorney for
                                         Defendant Lindsey Middlecamp




                                            8
4849-8796-9488.1
